DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 19 October 2022, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 16-20 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 September 2022 and 7 October 2022 were filed after the mailing date of the Office Action on 7 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claim Objections
Claim 1 is objected to because of the following informalities:  there appears to be a typographical error in line 14, which recites “several element projecting” but should recite “several elements projecting” instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 12-13, and 15
Claims 1, 5-7, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2016/0136880 to Matsuo et al. (hereinafter “Matsuo”).
Regarding claim 1, Matsuo discloses an insert (62; see Figs. 4 and 5) intended for the assembly of a first part (12) and a second part (14) by electric resistance welding (see paragraph [0046]; spot welding) of the insert and of the second part (14), wherein the insert comprises: a head portion (62A), the head portion comprising a docking face (upper surface of head 62A) configured to receive a welding electrode (electrode 30; see equivalent docking face structure of Fig. 3) and a bearing surface (under surface of head 62A, unnumbered in Fig. 5, in contact with upper surface of member 12) configured to bear on the first part (12) in order to hold the first part assembled to the second part (14), a body portion (64) intended to be inserted into the first part (12), the body portion comprising a welding surface (66) configured to be welded to the second part (14; paragraph [0094]), the body portion having a section smaller than that of the head portion (see Fig. 4; shaft portion has a smaller diameter than head 62A), and a thermal decoupling element (62C; paragraph [0091], element extends around shaft 64) extending around the body portion (64) to prevent a transmission of the heat released by the body portion (64) to the first part (12) during a welding operation (spot welding), wherein the thermal decoupling element (62C) comprises a peripheral groove (see Fig. 4; space between outer surface of 64 and inner surface of 62C) containing a heat-insulating material (air), the peripheral groove is delimited by one element or several elements (62C) projecting from an underside of the head portion (), and wherein the insert comprises a holding element (outer surface of 62C; see Fig. 4) configured to hold the insert in position through the first part (12), the holding element (outer surface of 62C) comprising an outer side face (see Fig. 4) of the one element or the several elements projecting from the underside of the head portion (62A) intended to keep the body portion (64) at a distance from the first part (12) when the insert is integrated with this first part (12; see Fig. 5).
Regarding claim 5, Matsuo discloses the limitations of claim 1, and further Matsuo discloses that a tip (terminal end of 62C) of the one element or the several elements (62C) projecting from the underside of the head portion forms a cutting edge intended to cut the first part (12; see paragraph [0093], claw portion becomes caught on the first panel and is understood to cut and press on the first panel).
Regarding claim 6, Matsuo discloses the limitations of claim 5, and further Matsuo discloses that the welding surface (at 66) is configured to bear against the first part (12) before the cutting edge (at 62C) formed by the tip (see Fig. 4, welding surface extends axially beyond the cutting portion and would contact the first part first).
Regarding claim 7, Matsuo discloses the limitations of claim 1, and further Matsuo discloses that the one element or several elements (62C) projecting from the underside of the head portion (62A) extends at least up to the mid-height of the body portion (64; see Fig. 4, projecting element appears to project more than mid-height of the body portion).
Regarding claim 12, Matsuo discloses the limitations of claim 1, and further Matsuo discloses that the body portion (64) comprises a portion with a reduced section in the direction of the welding surface (see Fig. 4, lowermost portion of body portion shown with smaller diameter than portion in contact with head 62A).
Regarding claim 13, Matsuo discloses the limitations of claim 1, and further Matsuo discloses that the insert comprises a fastening element (surface in contact with adhesive 22; see Fig. 4 and paragraph [0094]) configured to allow fastening on the insert a component intended to cooperate with said fastening element (see Fig. 4).  The examiner notes that Applicant’s Specification teaches that the insert may comprise a fastening element which may comprise a fastening surface, such as a surface intended for welding or forced fitting at page 13, lines 4-22.
Regarding claim 15, Matsuo discloses the limitations of claim 1, and further Matsuo discloses that the bearing surface (under surface of head 62A in contact with upper surface of member 12) has a peripheral flange (horizontally extending surface radially outward from member 62C) intended to bear against the first part (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1, 5-7, 12-13; and claims 10-11 and 14-15
Claims 1, 5-7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0136880 to Matsuo et al. (hereinafter “Matsuo”) in view of United States Patent Application Publication 2016/0167158 to Spinella et al. (hereinafter “Spinella”).
Regarding claim 1, Matsuo discloses an insert (62; see Figs. 4 and 5) intended for the assembly of a first part (12) and a second part (14) by electric resistance welding (see paragraph [0046]; spot welding) of the insert and of the second part (14), wherein the insert comprises: a head portion (62A), the head portion comprising a docking face (upper surface of head 62A) configured to receive a welding electrode (electrode 30; see equivalent docking face structure of Fig. 3) and a bearing surface (under surface of head 62A, unnumbered in Fig. 5, in contact with upper surface of member 12) configured to bear on the first part (12) in order to hold the first part assembled to the second part (14), a body portion (64) intended to be inserted into the first part (12), the body portion comprising a welding surface (66) configured to be welded to the second part (14; paragraph [0094]), the body portion having a section smaller than that of the head portion (see Fig. 4; shaft portion has a smaller diameter than head 62A), and a thermal decoupling element (62C; paragraph [0091], element extends around shaft 64) extending around the body portion (64) to prevent a transmission of the heat released by the body portion (64) to the first part (12) during a welding operation (spot welding), wherein the thermal decoupling element (62C) comprises a peripheral groove (see Fig. 4; space between outer surface of 64 and inner surface of 62C) containing a heat-insulating material (air), the peripheral groove is delimited by one element or several elements (62C) projecting from an underside of the head portion (), and wherein the insert comprises a holding element (outer surface of 62C; see Fig. 4) configured to hold the insert in position through the first part (12), the holding element (outer surface of 62C) comprising an outer side face (see Fig. 4) of the one element or the several elements projecting from the underside of the head portion (62A) intended to keep the body portion (64) at a distance from the first part (12) when the insert is integrated with this first part (12; see Fig. 5).
In the event that Applicant does not agree that Matsuo discloses that the head portion comprises a docking face configured to receive a welding electrode, it is known in the art of welded fasteners to provide recesses.  The examiner does not interpret the limitations of claim 1 to require a recess, however such as conventional.  For example, Spinella teaches a welded fastener having such a recess.
Spinella teaches a fastener (10a) for welding to one or more components (11, 13).  Spinella teaches an electrode (3715) with a tip (371ST) having an alleged standard geometry (paragraph [0207]; see Fig. 51).  The electrode can be pressed into the fastener relatively deeply (see paragraph [0207]) which facilitates holding the fastener in place against the workpiece prior to welding.  
It would have been obvious to one having ordinary skill in the art to modify the fastener taught by Matsuo to include a recessed portion at the top of the fastener into which an electrode can be inserted, as taught by Spinella. (See MPEP 2143(C)).  The resulting fastener would advantageously be more readily urged against workpieces during welding operations.  The examiner notes that this is no standard electrode configuration disclosed by the instant Application such that, where the phrase “configured to receive” is interpreted to require a recess in the fastener head portion, any recess could be understood to satisfy that interpretation.
Thus, the combination of Matsuo and Spinella teaches the limitations of claim 1.
Regarding claim 5, the combination of Matsuo and Spinella teaches the limitations of claim 1, and further Matsuo teaches that a tip (terminal end of 62C) of the one element or the several elements (62C) projecting from the underside of the head portion forms a cutting edge intended to cut the first part (12; see paragraph [0093], claw portion becomes caught on the first panel and is understood to cut and press on the first panel).
Regarding claim 6, the combination of Matsuo and Spinella teaches the limitations of claim 5, and further Matsuo teaches that the welding surface (at 66) is configured to bear against the first part (12) before the cutting edge (at 62C) formed by the tip (see Fig. 4, welding surface extends axially beyond the cutting portion and would contact the first part first).
Regarding claim 7, the combination of Matsuo and Spinella teaches the limitations of claim 1, and further Matsuo discloses that the one element or several elements (62C) projecting from the underside of the head portion (62A) extends at least up to the mid-height of the body portion (64; see Fig. 4, projecting element appears to project more than mid-height of the body portion).
Regarding claim 10, the combination of Matsuo and Spinella teaches the limitaitons of claim 1.  The embodiment of Spinella illustrated in Figure 51 does not explicitly disclose that the head portion comprises at least one venting conduit, however such are known in the art of welding fasteners.  
For example, Spinella teaches at least an embodiment at Figures 21 and 22 in which a fastener (1210) is provided with another recess (at 1212c; see Figure).  An electrode tip (1215) is understood to be received within the recess, and the recess is understood to contain at least a passage (1212c) over which air could flow, such that the passage can be construed as a venting passage. 
It would have been obvious to one having ordinary skill in the art to modify the device taught by Matsuo and Spinella to have another and conventional recess for receiving an electrode, as taught by Spinella at Figure 21. (See MPEP 2143(A)). The resulting fastener would predictably be expected to receive an electrode in a conventional manner without modification of the principles of operation of Matsuo. The electrode illustrated in Spinella Figure 22 is understood to be a conventional welding electrode, such that one having ordinary skill in the art would reasonably expect that providing a recess having the shape of Figure 21 would be within the level of ordinary skill. The examiner notes no requirement for the geometry of a venting conduit in the claim.
Thus, Matsuo and Spinella teaches the limitations of claim 10.
Regarding claim 11, the combination of Matsuo and Spinella teaches the limitations of claim 1, and further Spinella teaches that the head portion (at 3712CS) comprises an engagement surface (3712CS) configured to receive a tool in order to apply to the head portion a force intended to break the weld or the insert (the recess is understood to be capable of receiving a portion of a tool capable of applying the force).
Regarding claim 12, the combination of Matsuo and Spinella teaches the limitations of claim 1, and further Matsuo teaches that the body portion (64) comprises a portion with a reduced section in the direction of the welding surface (see Fig. 4, lowermost portion of body portion shown with smaller diameter than portion in contact with head 62A).
Regarding claim 13, the combination of Matsuo and Spinella teaches the limitations of claim 1, and further Matsuo discloses that the insert comprises a fastening element (surface in contact with adhesive 22; see Fig. 4 and paragraph [0094]) configured to allow fastening on the insert a component intended to cooperate with said fastening element (see Fig. 4).  The examiner notes that Applicant’s Specification teaches that the insert may comprise a fastening element which may comprise a fastening surface, such as a surface intended for welding or forced fitting at page 13, lines 4-22.
Regarding claim 14, the combination of Matsuo and Spinella teaches the limitations of claim 1.  The embodiment of Spinella of Fig. 51 does not explicitly disclose that the head portion comprises a first material and the body portion comprises a second material distinct from the first material, however other embodiments of Spinella teach such.
For example, Spinella teaches at least an embodiment at Figure 36 in which a fastener (2310) is provided with a protective outer sleeve portion (2310T).  The sleeve may be provided to provide corrosion protection and may be formed of a material such as titanium, stainless steel, or aluminum (see paragraph [0193]) while other portions of the fastener (2310S) comprise steel. 
It would have been obvious to one having ordinary skill in the art to modify the device taught by Matsuo and Spinella to include a protective sleeve portion as taught by Spinella in at least Figure 36. (See MPEP 2143(C)). The resulting fastener would advantageously have improved corrosion resistance.  Where the sleeve member is provided outside the fastener geometry taught by Matsuo, each of the head portion and the body portion would include at least some of the first material and some of the second material, such that the head portion of the fastener would comprise a first material and the body portion would comprise a distinct second material.
Thus, Matsuo and Spinella teaches the limitations of claim 14.
Regarding claim 15, the combination of Matsuo and Spinella teaches the limitations of claim 1, and further Matsuo discloses that the bearing surface (under surface of head 62A in contact with upper surface of member 12) has a peripheral flange (horizontally extending surface radially outward from member 62C) intended to bear against the first part (12).
Response to Arguments
Specification
Applicant’s arguments, see Response, filed 19 October 2022, with respect to the objection to the Specification have been fully considered and are persuasive.  The objection of 7 July 2022 has been withdrawn. 
The amendments to the abstract overcome the previously presented objection.
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 19 October 2022, with respect to the rejections of claims 1-15 under 35 USC 112 have been fully considered and are persuasive.  The rejection of 7 July 2022 has been withdrawn. 
Claim Rejections - 35 USC § 102
Applicant’s arguments, see Response, filed 19 October 2022, with respect to the rejection(s) of claims 1-15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuo.
Applicant has amended claim 1 to require “the thermal decoupling element comprises a peripheral groove containing a heat-insulating material, the peripheral groove [being] delimited by one element or several elements projecting from an underside of the head portion.”  Applicant asserts that such is not disclosed by Spinella.  Applicant asserts that there is no protruding element that is located under the head portion and that maintains the part away from the welding areas (Response at page 7).
The examiner is persuaded that Spinella, which does teach a fastener having a head portion with a groove underneath, does not disclose that one element or the several elements projecting from the underside of the head portion are intended to keep the body portion at a distance from the first part when the insert is integrated with the first part.
The examiner has presented new rejections in view of the amended language over Matsuo, and separately over the combination of Matsuo and Spinella.  Matsuo is understood to teach a welding fastener having a head portion, a body portion, and a surrounding projecting element disposed around the body portion for separating the body portion from a workpiece.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/19/2022